Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the water mixer dispenses the faucet water from the second pipe into the mixing chamber at location below a point of entry of the dispenser heated water into the mixing chamber” of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5 and 14 are objected to because of the following informalities:  
Claim 5 recites "ant". This should read "and".
Claim 14 recites “dispending”. This should read “dispensing”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a platform elevator”. It is unclear what a platform elevator comprises.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 12, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 7974527 to Adler (Adler) in view of U.S. Patent 5979775 to Raya (Raya).
Regarding claims 1 and 19, Adler teaches a main water tank that is configured to store water and includes a heater to heat the stored water to close to but below a boiling temperature thereof (14, Figure 3), to provide main heated water; a dispenser water tank configured to receive a portion of the main heated water, the dispenser water tank being free of any heating elements capable of adding heat to the water stored therein (16, Figure 3), and providing dispensable heated water; 
Adler is silent on a water mixer including a first pipe for receiving the dispensable heated water from the dispenser tank and a second pipe for receiving utility water from a faucet that supplies utility-provided water, and the water mixer including a mixing chamber from which the waters from the first pipe and the second pipe are dispensed for being used by a user.
Raya teaches a water mixer including a first pipe for receiving the dispensable heated water from the dispenser tank and a second pipe for receiving utility water from a faucet that supplies utility-provided water, and the water mixer including a mixing chamber from which the waters from the first pipe and the second pipe are dispensed for being used by a user (10, Figure 1 with solenoid valves, 32, and inlets 16 and 18 forming a faucet or the piping and valves upstream). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Adler with the teachings of Raya to provide a water mixer including a first pipe for receiving the dispensable heated water from the dispenser tank and a second pipe for receiving utility water from a faucet that supplies utility-provided water, and the water mixer including a mixing chamber from which the waters from the first pipe and the second pipe are dispensed for being used by a user. Doing so would allow water to be mixed to a desired temperature.
Regarding claim 11, Adler is silent on the dispenser tank including a water flow valve that is configured to control a flow rate of the dispenser heated water into the water mixer.
Raya teaches the dispenser tank including a water flow valve that is configured to control a flow rate of the dispenser heated water into the water mixer (solenoid valves, 32). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Adler with the teachings of Raya to provide the dispenser tank including a water flow valve that is configured to control a flow rate of the dispenser heated water into the water mixer. Doing so would allow water to be mixed to a desired temperature.
Regarding claim 12, Adler is silent on the dispenser tank including a normally covered access opening that can be uncovered to allow reaching into the dispenser tank to allow interior surfaces inside the dispenser tank to be wiped dry between water filling thereof on the Sabbath.
Raya teaches the dispenser tank including a normally covered access opening that can be uncovered to allow reaching into the dispenser tank to allow interior surfaces inside the dispenser tank to be wiped dry between water filling thereof on the Sabbath. (places where pipes or equipment is mounted, Figure 1, Additionally the walls read on this as they can be opened). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Adler with the teachings of Raya to provide the dispenser tank including a normally covered access opening that can be uncovered to allow reaching into the dispenser tank to allow interior surfaces inside the dispenser tank to be wiped dry between water filling thereof on the Sabbath. Doing so would allow water to be mixed to a desired temperature.
Regarding claim 18, Adler is silent on in which the mixing chamber is configured so that the waters from the first and second pipes are admixed in the mixing chamber.
Raya teaches in which the mixing chamber is configured so that the waters from the first and second pipes are admixed in the mixing chamber (Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Adler with the teachings of Raya to provide the mixing chamber is configured so that the waters from the first and second pipes are admixed in the mixing chamber. Doing so would allow water to be mixed to a desired temperature.
Regarding claim 20, the modified device of Adler is silent on wherein the water mixer is integrated and formed to be a part of the dispenser tank. It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the mixer integral, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).

Claims 2 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adler in view of Raya and U.S. Patent 9321623 to Raoven et al. (Raoven).
Regarding claim 2, Adler is silent on in which the main heater has a Sabbath mode function that turns on the heater on a Sabbath intermittently, without receiving any input from any temperature sensor.
Raoven teaches the main heater has a Sabbath mode function that turns on the heater on a Sabbath intermittently, without receiving any input from any temperature sensor (Col. 5 lines 1-13). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Adler with the teachings of Raoven to provide the main heater has a Sabbath mode function that turns on the heater on a Sabbath intermittently, without receiving any input from any temperature sensor. Doing so would allow the device to be used dependent on a users religious beliefs.
Regarding claim 7, Adler is silent on the main tank including a water level gauge.
Raoven teaches the main tank including a water level gauge (12 and 13, Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Adler with the teachings of Raoven to provide the main tank including a water level gauge. Doing so would prevent the device from being damaged and allow a user to determine a safe operating mode of the device.

Claims 3 and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adler in view of Raya and U.S. Patent 3738351 to Watts (Watts).
Regarding claim 3, Adler wherein the main tank includes a manually-operated pump for pumping water from the main tank into the dispenser tank (pump, Figure 3). 
Adler is silent on wherein the pump is a hand pump.
Watts teaches wherein the pump is a hand pump (Col. 1 lines 58-59). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Adler with the teachings of Watts to provide wherein the pump is a hand pump. Doing so would allow the device to be operated in a remote location, without power, and in compliance with some religious beliefs.
Regarding claim 4, Adler is silent on wherein the hand-operated pump includes a rotatable handle to effect pumping of the main heated water. 
Watts teaches wherein the hand-operated pump includes a rotatable handle to effect pumping of the main heated water (Col. 4 lines 6-21). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Adler with the teachings of Watts to provide wherein the hand-operated pump includes a rotatable handle to effect pumping of the main heated water. Doing so would allow the device to be operated in a remote location, without power, and in compliance with some religious beliefs.

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adler in view of Raya and U.S. PGPUB 20040187862 to Cobos JR (Cobos).
Adler is silent on wherein the main tank includes wheels to enable it to roll over a floor surface, ant wherein the main tank has a water storage capacity in the range from 5 to 30 gallons.
Cobos teaches putting a water heater on wheels (Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Adler with the teachings of Cobos to provide wheels to a water heater. Doing so would make it portable.
With regards to the capacity, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a capacity of 5-30 gallons, since such a modification would change the size of the device and doing so would result in different scale but no change in performance.  (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)).

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adler in view of Raya and U.S. Patent 5290442 to Clack (Clack).
Regarding claim 6, Adler is silent on the main tank including a water supply pipe that has a distal end with an enlarged opening that enables the water supply pipe to be fitted on a water dispensing end of a home utility water faucet and a tightening device that seals a connection between the water supply pipe and the faucet against water leakage but does teach that the main supply tank receives water.
Clack teaches a water supply pipe that has a distal end with an enlarged opening that enables the water supply pipe to be fitted on a water dispensing end of a home utility water faucet and a tightening device that seals a connection between the water supply pipe and the faucet against water leakage (Figure 5). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Adler with the teachings of Clack to provide a water supply pipe that has a distal end with an enlarged opening that enables the water supply pipe to be fitted on a water dispensing end of a home utility water faucet and a tightening device that seals a connection between the water supply pipe and the faucet against water leakage. Doing so would allow the device to be affixed to a faucet thereby allowing the device to be portable and/or operated off of various water supplies.

Claims 8, 9, 13, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adler in view of Raya and U.S. PGPUB 20060005713 to Soryas (Soryas).
Regarding claim 8, Adler is silent on the dispenser tank including legs to raise the height of the dispenser tank above the counter surface of a kitchen adjacent the faucet.
Soryas teaches adding legs to a water container (19 and 20, Figures 1 and 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Adler with the teachings of Soryas to provide the dispenser tank including legs to raise the height of the dispenser tank above the counter surface of a kitchen adjacent the faucet. Doing so would allow the device to be operated at a height desirable to a user.
Regarding claim 9, Adler is silent on the dispenser tank being associated with platform elevator that is configured to elevate the dispenser tank above a kitchen counter surface.
Soryas teaches adding legs to a water container (19 and 20, Figures 1 and 2) which are considered to be a device that elevates a platform. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Adler with the teachings of Soryas to provide the dispenser tank being associated with platform elevator that is configured to elevate the dispenser tank above a kitchen counter surface. Doing so would allow the device to be operated at a height desirable to a user.
Regarding claim 13, Adler is silent on the including an articulation arm that is configured to be attached at one end thereof to a comparatively immovable object and at a second end thereof to the water mixer, and is configured to hold the water mixer in space suspended over a draining sink.
Soryas teaches adding legs to a water container (19 and 20, Figures 1 and 2) which are considered to be an articulation arm. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Adler with the teachings of Soryas to provide the including an articulation arm that is configured to be attached at one end thereof to a comparatively immovable object and at a second end thereof to the water mixer, and is configured to hold the water mixer in space suspended over a draining sink. Doing so would allow the device to be operated at a height desirable to a user.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adler in view of Raya and WO2017094034 to Israel (Israel).
Regarding claim 10, Adler is silent on including a canister of pressurized air that is air coupled to an interior of the dispenser tank to pressurize the dispensable heated water, to increase its flow rate from the dispenser tank.
Israel teaches a canister of pressurized air that is air coupled to an interior of the dispenser tank to pressurize the dispensable heated water, to increase its flow rate from the dispenser tank (4, Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Adler with the teachings of Israel to provide a canister of pressurized air that is air coupled to an interior of the dispenser tank to pressurize the dispensable heated water, to increase its flow rate from the dispenser tank. Doing so would assist is expelling water from the tank.

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adler in view of Raya, Soryas, and U.S. PGPUB 20020053549 to Voll (Voll).
Regarding claim 14, Adler is silent on wherein the mixing chamber of the water mixer has an aerator at a water dispending end of the water mixer.
Voll teaches wherein the mixing chamber of the water mixer has an aerator at a water dispending end of the water mixer (Abstract and Figures 1-3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Adler with the teachings of Voll to provide wherein the mixing chamber of the water mixer has an aerator at a water dispending end of the water mixer. Doing so would keep the tank clean.

Allowable Subject Matter
Claims 15-17 are allowed. There is not a reasonable combination to teach these claim elements in combination with the subject matter of claims 1 and 13 because the location of the cold and hot water entry with regards to the mixing chamber are not discussed in the prior art cited in the locations claimed, a plurality of water nozzles is not discussed in the prior art, nor is a cylindrically shaped mixing chamber that is configured to be hung from a hook located above a draining sink in combination with claims 1 and 13. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        5/5/22